Exhibit 10.2
Execution Version
EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT dated as of November 21,2009 (this “Agreement”), is
entered into by and among Mercantile Bancorp, Inc., a Delaware corporation
(“Mercantile Bancorp”), HNB Financial Services, Inc., a Missouri corporation
(“HNB Financial Services,” and together with Mercantile Bancorp, the “Sellers”),
and R. Dean Phillips, in his individual capacity (“Phillips”).
RECITALS
     A. Mercantile Bancorp is the sole shareholder and bank holding company of
Mercantile Bank, an Illinois chartered bank (“Mercantile”), and HNB Financial
Services, which owns all of the outstanding shares of capital stock HNB National
Bank, a national banking association (“HNB National”).
     B. Phillips is the sole shareholder of Great River Bancshares, Inc., a
Nevada corporation (“Great River”) and the holder of more than $28 million of
the aggregate principal amount of the Notes (as defined below).
     C. Mercantile Bancorp and Great River are parties to the Fourth Amended and
Restated Loan Agreement dated as of April 30,2009 (the “Loan Agreement”), the
Fourth Amended and Restated Loan Agreement Waiver and Amendment dated as of
August 10,2009 (the “August Waiver”) and the Fourth Amended and Restated Loan
Agreement Second Waiver and Amendment dated as of November 21,2009 (the
“November Waiver,” and together with the Loan Agreement and the August Waiver,
the “Amended Loan Agreement”), pursuant to which Great River issued to
Mercantile Bancorp $43,962,700.50 in aggregate principal amount of secured notes
(the “Notes”).
     D. In connection with the implementation of a capital restoration plan for
Mercantile and Mercantile Bancorp, Mercantile Bancorp and HNB Financial Services
desire to sell, and Phillips desires to purchase, all of the issued and
outstanding shares of capital stock of HNB National (the “Bank Shares”) in
exchange for the retirement of $28,000,000 of indebtedness under the Notes
issued pursuant to the Amended Loan Agreement.
     NOW, THEREFORE, in consideration of the agreement of the parties contained
herein, and intending to be legally bound, the parties hereto agree as follows:
     1. Definitions. The following terms, when used in this Agreement, shall
have the meanings set forth below:
     “Annual Financial Statements” means the unaudited balance sheets of HNB
National, at December 31, 2008 and 2007, and the related statements of income
and cash flows for the years ended December 31, 2008 and 2007, in each case,
together with the notes thereto.
     “Brokered Deposits” means (a) “brokered deposits” within the meaning of 12
C.F.R. 337.6 and (b) deposits that are of the type having risk characteristics
similar to “brokered deposits” as contemplated by the Joint Agency Authority on
Brokered and Rate Sensitive Deposits, dated May 11, 2001, of the Board of
Governors of the Federal Revenue System, FDIC, Office of the Comptroller of the
Currency and Office of Thrift Supervision.

 



--------------------------------------------------------------------------------



 



     “Contract” means any written contract (including subcontracts), agreement,
lease or other obligation or arrangement (including any amendments and other
modifications thereto), into which HNB National has entered.
     “Debt” means, without duplication: (i) the principal of, premium (if any)
and interest in respect of (A) indebtedness of such Person for money borrowed
and (B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii)all obligations of such Person issued or assumed as the deferred purchase
price of property; (iii) all obligations of such Person for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (iv)all obligations of the type referred to in clauses (i) through
(iii) of other Persons for the payment of which such Person is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (v) all obligations of the type
referred to in clauses (i) through (iv) of other Persons secured by any Lien on
any property or asset of such Person (whether or not such obligation is assumed
by such Person); provided, that Debt shall not include accounts payable to trade
creditors, accrued expenses arising in the ordinary course of business
consistent with past practice and the endorsement of negotiable instruments for
collection in the ordinary course of business.
     “Deposit(s)” means deposit liabilities with respect to deposit accounts
which constitute “deposits” for purposes of the Federal Deposit Insurance Act,
12 U.S.C. § 1813, including escrow deposit liabilities relating to the loans of
HNB National and collected and uncollected deposits and accrued interest
thereon.
     “Employee Plan” means (i) each “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
and (ii) each employment, severance or similar Contract, plan, material
arrangement or material policy and each other material plan or material
arrangement, which is written, providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, other welfare benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) which is maintained, administered, contributed to or required, as of
the date hereof, to be contributed to by HNB National and covers any director,
officer, or employee or former director, officer, or employee of HNB National,
or with respect to which HNB National has any Liability.
     “GAAP” means generally accepted accounting principles in the United States,
in effect as of the date of this Agreement and as of the Closing Date, as the
case may be.
     “Governmental Authority” means any federal, state, municipal, local,
foreign or judicial, administrative, legislative or regulatory agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof).
     “Interim Financial Statements” means HNB National’s unaudited balance sheet
as of September 30, 2009, and the related statements of income and cash flow for
the period beginning on July 1, 2009 and ending on September 30, 2009.
     “Law” means any law, regulation, code, statute, rule, or applicable
regulation promulgated by any Governmental Authority currently in effect.

2



--------------------------------------------------------------------------------



 



     “Liability” means any direct or indirect, primary or secondary, liability,
Debt, obligation, including any obligation to pay or reimburse, penalties, costs
or expenses, (including reasonable costs of investigation, collection and
defense) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.
     “Lien” means, with respect to the Bank Shares or any asset of HNB National,
any mortgage, lien, pledge, charge, security interest or similar encumbrance of
any kind or character in respect of such asset.
     “Material Adverse Effect” means any event, fact, condition, change,
circumstance or effect that is materially adverse to the assets, liabilities,
properties, results of operations or financial condition of HNB National;
provided, that with respect to this definition, Material Adverse Effect shall
not be deemed to include effects to the extent resulting solely from (i)
changes, after the date of this Agreement, in (A) regulatory accounting
requirements applicable to banks or savings associations and their holding
companies that do not have a disproportionate impact on HNB National or
(B) GAAP, (ii) changes, after the date of this Agreement, in Laws or orders or
interpretations thereof by Governmental Authorities, (iii) actions or omissions
of Sellers or HNB National taken with the prior written consent of Phillips or
as required by this Agreement, (iv) the negotiation, announcement, execution,
pendency or performance of this Agreement or the consummation of the
transactions or any communication by Phillips or any of his affiliates of his
plans or intentions (including in respect of employees) with respect to HNB
National, (v) changes after the date of this Agreement in economic or political
conditions or the financing, banking, currency or capital markets in general,
(vi) changes affecting industries, markets or geographical areas in which HNB
National conducts its business, (vii) any natural disaster or any acts of
terrorism, sabotage, military action, armed hostilities or war (whether or not
declared) or any escalation or worsening thereof, whether or not occurring or
commenced before or after the date of this Agreement that do not have a
disproportionate impact on HNB National, (viii) any action required to be taken
under any Law or order or any existing Contract by which HNB National (or any of
its properties) is bound, (ix) any failure by HNB National to meet any internal
projections or forecasts, (x) any matter known to Phillips as of the date hereof
in the case of each such matter described in the foregoing clauses (i) through
(x) shall be deemed not to constitute a “Material Adverse Effect” and shall not
be considered in determining whether a “Material Adverse Effect” has occurred. A
“Material Adverse Effect” shall be measured only against past performance of HNB
National and not against any forward-looking statements, financial projections
or forecasts of HNB National.
     “Material Contract” shall mean: (i) any lease for tangible personal
property providing for annual base rentals for such personal property lease of
$25,000 or more or aggregate base rental payments for such personal property
lease of $100,000 or more; (ii) any Contract for the purchase of materials,
software, supplies, goods, services, equipment or other assets providing for
either annual base payments by HNB National of $100,000 or more or aggregate
base payments by HNB National of $500,000 or more; (iii) any partnership, joint
venture or limited liability company agreement or any Contract concerning an
equity or partnership interest in another Person; (iv) any Contract relating to
the acquisition or disposition of any business (whether by merger, sale of
stock, sale of all or substantially all assets or otherwise); (v) any Contract
by which HNB National has incurred or is liable for any indebtedness for
borrowed money or the deferred purchase price of property (in either case,
whether incurred, assumed, guaranteed or secured by any of HNB National’s
assets), in excess of $1,000,000; (vi) any Contract that limits the freedom of
HNB National to compete in any line of business, in any market or customer
segment or with any Person; (vii) any Contract containing any right of first
refusal or right of first

3



--------------------------------------------------------------------------------



 



negotiation; (viii) any Contract with any affiliate of HNB National; (ix) any
Contract requiring HNB National to use the products or services of the
contracting party on an exclusive basis; (x) any Contract requiring HNB National
to provide services on a “Most favored nation” basis; (xi) any Contract pursuant
to which HNB National is subject to confidentiality or non-disclosure
obligations or that restricts any Person from disclosing any confidential
information in its possession which relates to HNB National; (xii) any Contract
under which HNB National agrees to indemnify any party other than in the
ordinary course of business; or (xiii) any Employee Plan with HNB National’s
current or former directors, officers, employees or independent contractors.
     “Permitted Liens” shall mean: (a) Liens for Taxes not yet due and payable
or which are being contested in good faith and through appropriate proceedings,
(b) statutory Liens or other Liens arising by operation of law securing payments
not yet due, including mechanics’ or materialmens’ Liens, Liens affecting real
property, including (i) servitudes, permits, licenses, surface leases, ground
leases to utilities, municipal agreements, railway siding agreements and other
similar rights, easements for streets, alleys, highways, telephone lines, gas
pipelines, power lines and railways, and other easements and rights of way of
public record on, over or in respect of any such real property, (ii) conditions,
covenants or other similar restrictions, (iii) encroachments and other matters
that would be shown in an accurate survey or physical inspection of such real
property, (iv) Liens in favor of the lessors under real property leases or
encumbering the interests of the lessors in such real property and (v) any other
such Liens, including irregularities of title or connected with or in lieu of
environmental remediation affecting such real property as would not reasonably
be expected to have a Material Adverse Effect, (c) Liens created by licenses
granted in the ordinary course of business in any intellectual property, and
(d) any other Liens not described in clauses (a) through (c) above created by
the Agreement or connected with the transactions contemplated hereby or by the
actions of Phillips.
     “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Authority or other entity or organization.
     “Recent Balance Sheet” means the unaudited balance sheet of HNB National as
of the Recent Balance Sheet Date.
     “Recent Balance Sheet Date” means December 31, 2008.
     “Seller’s Knowledge” means the actual knowledge of any executive vice
president or higher ranking officer of Seller or any senior vice president or
higher ranking officer of HNB National.
     “Seller Group” means the Sellers and HNB National and their respective
affiliates immediately before the Closing.
     “Straddle Period” means any taxable period beginning before and ending
after the Closing Date.
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), custom duties, capital stock, franchise, profits, withholding,
social security (or similar excises), unemployment, disability, ad valorem, real
property, personal property, sales, use, transfer, registration, value added,
alternative or

4



--------------------------------------------------------------------------------



 



add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, by any Governmental Authority
responsible for imposition of any such tax (domestic or foreign), including
amounts imposed on HNB National as a result of being or having been on or before
the Closing Date a member of an affiliated, consolidated, combined or unitary
group, or a party to any agreement or arrangement, as a result of which
liability of HNB National to a Governmental Authority is determined or taken
into account with reference to the liability of any other Person.
     “Tax Return” means any return, declaration, disclosure, election, schedule,
estimate, report, claim for refund, estimates or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
     “Transfer Tax” means any federal, state, county, local, foreign and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp duty,
registration, recording or other similar tax, fee or charge imposed in
connection with the transaction or the recording of any sale, transfer or
assignment of property (or any interest therein) effected pursuant to this
Agreement.
     Capitalized terms used but not otherwise defined herein shall have their
respective meanings as assigned in the Amended Loan Agreement.
     2. Purchase and Sale of Bank Shares.
     Upon the terms and subject to the conditions of this Agreement, Mercantile
Bancorp and HNB Financial Services hereby agree to sell, convey, assign,
transfer and deliver to Phillips, free and clear of any and all Liens
whatsoever, and Phillips hereby agrees to purchase from Mercantile Bancorp and
HNB Financial Services the Bank Shares.
     3. Purchase Price.
     The purchase price for the Bank Shares is $28,000,000. The purchase price
will be paid on the Closing Date (as hereinafter defined) by the repayment of
amounts outstanding under the Notes. The purchase price shall be applied to
reduce the amounts outstanding under the Notes in the following order of
priority: first, to the repayment of amounts outstanding under Term Note A until
the outstanding principal balance of Term Note A shall be paid in full; second,
to the repayment of amounts outstanding under the Revolving Credit Notes until
the outstanding principal balance of the Revolving Credit Notes shall be paid in
full; third, to the repayment of amounts outstanding under Term Note C until the
outstanding principal balance of Term Note C shall be paid in full; fourth, to
the repayment of amounts outstanding under Term Note B until the outstanding
principal balance of Term Note B shall be paid in full; fifth, to the repayment
of amounts outstanding under Term Note D until the outstanding principal balance
of Term Note D shall be paid in full; and sixth, to the repayment of amounts
outstanding under the Liquidity Revolving Note until the outstanding principal
balance of the Liquidity Revolving Note shall be paid in full. To the extent
that the purchase price exceeds the aggregate amount outstanding under the Notes
as of the Closing Date, Phillips shall pay such excess to Sellers at the Closing
in immediately available funds.
     4. Closing.
     (a) Subject to the satisfaction or waiver of all of the conditions to
Closing (as hereinafter defined) as set forth in this Section 4, the closing of
the transaction contemplated by this Agreement (the

5



--------------------------------------------------------------------------------



 



“Closing”) shall take place at the offices of DLA Piper LLP (US) at 500 Eighth
Street, NW, Washington, D.C. 20004, upon the date specified by Phillips after
the satisfaction or waiver of the conditions to Closing contained in this
Section 4 (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions),
unless another date or place is agreed to in writing by the parties hereto. The
date on which the Closing actually occurs is hereinafter referred to as the
“Closing Date.”
     (b) The obligation of Mercantile Bancorp and HNB Financial Services to
consummate the transaction shall be subject to the satisfaction of the following
conditions:
     (i) Mercantile Bancorp shall have received from the holder thereof each
outstanding Note which, pursuant to the application of the purchase price in
accordance with Section 3, shall be deemed paid in full on the Closing Date (the
“Discharged Notes”), which Discharged Notes shall be deemed cancelled upon
receipt by Mercantile Bancorp;
     (ii) The representations and warranties of Phillips shall be true and
correct in all material respects (except to the extent that any such
representation or warranty contains a materiality qualifier, in which case it
shall be true and correct in all respects), in each case at and as of the date
of this Agreement and the Closing Date with the same force and effect as though
made at and as of the Closing Date (except to the extent a representation or
warranty speaks as of a specified date, in which case as of such specified
date); and
     (iii) Mercantile Bancorp and HNB Financial Services shall have received
such other documents, instruments and information as Mercantile Bancorp and HNB
Financial Services may reasonably request.
     (c) The obligation of Phillips to consummate the transaction shall be
subject to the satisfaction of the following conditions:
     (i) Mercantile Bancorp shall have delivered to Phillips a letter from the
Federal Deposit Insurance Corporation confirming that neither Phillips nor HNB
National would be responsible under the liability established for commonly
controlled insured depository institutions, as set forth under 12 U.S.C.
Section 1815(e), with respect to any of the actual or future depository
institution subsidiaries of Mercantile Bancorp;
     (ii) Mercantile Bancorp and Phillips shall have entered into a data
processing agreement with respect to HNB National in form and substance
reasonably acceptable to Mercantile Bancorp and Phillips;
     (iii) The representations and warranties of Sellers shall be true and
correct in all material respects (except to the extent that any such
representation or warranty contains a materiality qualifier, in which case it
shall be true and correct in all respects), in each case at and as of the date
of this Agreement and the Closing Date with the same force and effect as though
made at and as of the Closing Date (except to the extent a representation or
warranty speaks as of a specified date, in which case as of such specified
date); and
     (iv) Phillips shall have received such other documents, instruments and
information as Phillips may reasonably request.

6



--------------------------------------------------------------------------------



 



     5. Representations and Warranties.
          (a) The Sellers, jointly and severally, represent and warrant to
Phillips, as of the date hereof and as of the Closing Date, as follows:
               (i) each Seller has all requisite corporate or other power and
corporate or other authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby;
               (ii) this Agreement has been duly executed and delivered by each
Seller and (assuming the due authorization, execution, and delivery by Phillips)
constitutes a valid and binding agreement of such Seller enforceable against
such Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
               (iii) the execution, delivery and performance by each Seller of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (1) contravene or conflict with the certificate of
incorporation or bylaws of such Seller, (2) other than consents, filings and
notices, if any, previously obtained or made, contravene or conflict in any
material respect with any applicable law, regulation, rule or order binding upon
or applicable to such Seller or HNB National, (3) breach, conflict with or
constitute a default, or impair the rights of such Seller or HNB National, or
give rise to a right of termination, suspension or cancellation of any right of
such Seller or HNB National, or to a loss of any benefit to which such Seller or
HNB National is entitled, or accelerate any obligation of such Seller or HNB
National or increase or impose any liability on such Seller or HNB National, in
each case, under any provision of any contract, agreement, arrangement or
understanding binding upon such Seller or HNB National or by which any of such
Seller’s or HNB National’s assets or properties are bound or subject, or any
permit or approval held by such Seller or HNB National, or (4) result in the
creation or imposition of any lien or encumbrance on any assets or properties of
such Seller or HNB National, with such exceptions, in the case of clauses
(3) and (4), as would not, individually or in the aggregate, materially
adversely affect Seller’s ability to consummate the transactions contemplated
hereby;
               (iv) (A) the authorized capital stock of HNB National consists
solely of 64,000 shares of common stock and the issued and outstanding capital
stock of HNB National as of the date hereof and as of the Closing Date is and
will be 64,000 shares of common stock; (B) as of the date hereof and as of the
Closing Date there are no outstanding shares of capital stock of HNB National
other than the Bank Shares; (C) the Bank Shares have been duly authorized and
validly issued and are fully paid and nonassessable and were not issued in
violation of any preemptive rights, rights of first refusal or first offer or
similar rights of any kind; (D) there are no accrued or unpaid dividends with
respect to any issued and outstanding shares of capital stock of HNB National;
(E) HNB National does not have any other authorized, issued or outstanding class
of capital stock; (F) there are no existing options, rights, subscriptions,
warrants, unsatisfied preemptive rights, calls or other written, oral or implied
commitments relating to (1) the authorized and unissued capital stock of HNB
National, or (2) any securities or obligations convertible into or exchangeable
for, or giving any Person any right to subscribe for or acquire from HNB
National, any shares of capital stock of HNB National and no such convertible or
exchangeable securities or obligations are outstanding; (G) as of the Closing,
no option, right, subscription, warrant, unsatisfied preemptive right, call or
other written, oral or implied commitment relating to (1) the authorized and
unissued capital stock of HNB National, or (2) any securities or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire from HNB National, capital stock of HNB National shall
be outstanding; and (H) all outstanding

7



--------------------------------------------------------------------------------



 



shares of capital stock of HNB National and options and other securities
convertible into capital stock of HNB National were issued or granted in
compliance in all material respects with all applicable federal and state
securities laws;
               (v) Since the Recent Balance Sheet Date through Closing Date, HNB
National has conducted its business in the ordinary course consistent with past
practice and there has not been: (A) a Material Adverse Effect; (B) any
declaration, setting aside or payment of any dividend or other distribution with
respect to any shares of capital stock of HNB National other than in the
ordinary course of business and no declaration, setting aside or payment of any
dividend or other distribution with respect to any shares of capital stock of
HNB National since September 30, 2009, (C) any repurchase, redemption or other
acquisition by HNB National of any outstanding shares of capital stock, any
warrants, options or other rights to purchase any capital stock of HNB National,
or other securities of, or other ownership interests in, HNB National, (D) any
grants or issuances of options or other rights to acquire any capital stock of
HNB National or transfers, issuances, sales or disposals of any shares of
capital stock or rights to acquire capital stock of HNB National, (E) any
recapitalization, reclassification or like change in the capitalization of HNB
National; (F) any acquisition by HNB National of assets that are material to HNB
National, including stock or other equity interest, from any Person (whether by
merger, consolidation or combination or acquisition of stock or assets) or any
sale, lease, license or other disposition of material assets or property of HNB
National other than in the ordinary course of business consistent with past
practices; (G) any amendment of any term of any outstanding security of HNB
National; (H) any creation or assumption by HNB National of any material Lien
(other than Permitted Liens) on any asset; (I) any change in any method of
accounting or accounting practice by HNB National, except for any such change
required by reason of a concurrent change in GAAP or regulatory accounting
principles; (J) except as contemplated under this Agreement, any (1) grant of
any severance or termination pay to any director, officer, employee or
independent contractor of HNB National except pursuant to the severance policies
of HNB National or Employee Plan existing on the date hereof and except for any
severance or termination pay that does not require any payments to be made by
HNB National following the Closing, (2) commencement or renewal of, or entering
into any Employee Plan (or any amendment to any existing Employee Plan) with any
director, officer, employee or independent contractor of HNB National, other
than in the ordinary course of business consistent with past practice of HNB
National, (3) payment of or provision for any bonus, stock option, stock
purchase, profit sharing, deferred compensation, pension, retirement or other
similar payment or arrangement to any director, officer, employee or independent
contractor of HNB National, other than in the ordinary course of business
consistent with past practice of HNB National, (4) increase in coverage or
benefits payable under any existing Employee Plan, other than in the ordinary
course of business consistent with past practice of HNB National, (5) any other
increase in compensation, bonus or other benefits payable to any director,
officer, employee or independent contractor of HNB National other than increases
in the ordinary course of business consistent with past practice of HNB
National, or (6) material waiver of or significant modification to any
non-solicitation or non-competition provisions of any employment agreement or
other Contracts; (K) any material labor dispute, other than routine and
individual grievances, or any activity or proceeding by a labor union or
representative thereof to organize any employees of HNB National, or any
lockouts, strikes, slowdowns or work stoppages or, to Seller’s Knowledge,
threats in writing thereof by or with respect to such employees; (L) any capital
expenditure, or commitment for a capital expenditure, for additions or
improvements to property, plant and equipment that require expenditures to be
made after the Closing in excess of $100,000 individually or $500,000 in the
aggregate; (M) any material transaction or commitment made, or any Material
Contract entered into, materially amended or terminated by HNB National or any
relinquishment by HNB National of any Material Contract or other material right,
other than those contemplated by this Agreement or in the ordinary course of
business; (N) a cancellation or compromise of any material Debt or claim;
(O) any settlement or compromise of any pending or threatened claim; (P) the
making or changing of any material

8



--------------------------------------------------------------------------------



 



election in respect of Taxes other than as required by applicable Laws; or
(Q) any Contract entered into, other than this Agreement, to take any actions,
or cause to be taken, any of the actions specified in this Section 5(a)(v);
               (vi) There are no material Liabilities or obligations of HNB
National including any Liability for Taxes, that are of a nature or type
required to be set forth a balance sheet prepared in accordance with GAAP, other
than: (A) Liabilities or obligations reflected in the balance sheet forming a
part of the Interim Financial Statements or reflected in the notes to the Annual
Financial Statements; or (B) Liabilities incurred in the ordinary course of
business consistent with past practice since September 30, 2009;
               (vii) Except for any fees which shall be borne by Sellers, no
broker, finder, agent or similar intermediary has acted on behalf of HNB
National or Sellers in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable by HNB National in connection therewith;
               (viii) (A) HNB Financial Services is the record and beneficial
owner of the Bank Shares, and on the Closing Date, HNB Financial Services will
be the record and beneficial owner of the Bank Shares, free and clear of any and
all Liens; (B) other than the Bank Shares, neither Seller owns any securities of
HNB National or options to purchase or rights to subscribe for or otherwise
acquire any securities of HNB National and has no other interest in or voting
rights with respect to any securities of HNB National; and (C) none of such Bank
Shares is subject to any voting trust or other agreement or arrangement with
respect to the voting of such Bank Shares;
          (b) Except as expressly set forth in this Agreement, Mercantile
Bancorp and HNB Financial Services do not make any representations or warranties
to Phillips regarding the condition of HNB National or the condition of any of
the assets and properties of HNB National. Furthermore, the condition of the
assets of the HNB National shall be “as is” and “where is” and Mercantile
Bancorp and HNB Financial Services make no warranty of merchantability,
suitability, fitness for a particular purpose or quality with respect to any of
the tangible assets of the HNB National or as to the condition or workmanship
thereof or the absence of any defects therein, whether latent or patent. It is
understood that any materials, documents or information made available to
Phillips, his affiliates or any of his or their respective directors, officers,
employees, stockholders, agents or representatives in connection with the
transactions contemplated by this Agreement, do not, directly or indirectly, and
shall not be deemed to, directly or indirectly, contain representations or
warranties of Mercantile Bancorp and HNB Financial Services or their affiliates
or their respective directors, officers, employees, stockholders, agents or
representatives.
          (c) Phillips represents and warrants to Sellers, as of the date hereof
and as of the Closing Date, as follows:
               (i) this Agreement has been duly executed and delivered by
Phillips and (assuming the due authorization, execution, and delivery by the
Sellers) constitutes a valid and binding agreement of Phillips enforceable
against Phillips in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and
               (iii) the execution, delivery and performance by Phillips of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (1) other than

9



--------------------------------------------------------------------------------



 



consents, filings and notices, if any, previously obtained or made, contravene
or conflict in any material respect with any applicable law, regulation, rule or
order binding upon or applicable to Phillips, (2) breach, conflict with or
constitute a default, or impair the rights of Phillips, or give rise to a right
of termination, suspension or cancellation of any right of Phillips, or to a
loss of any benefit to which such Phillips is entitled, or accelerate any
obligation of Phillips or increase or impose any liability on Phillips, in each
case, under any provision of any contract, agreement, arrangement or
understanding binding upon Phillips or by which any of Phillips’ assets or
properties are bound or subject, or any permit or approval held by Phillips, or
(3) result in the creation or imposition of any lien or encumbrance on any
assets or properties of Phillips, with such exceptions, in the case of clauses
(2) and (3), as would not, individually or in the aggregate, materially
adversely affect Phillips’ ability to consummate the transactions contemplated
hereby.
          (d) Except for the representations and warranties set forth in
Sections 5(a)(i), 5(a)(ii), 5(a)(iv), 5(a)(v)(B), 5(a)(viii), and 5(c)(i), which
shall survive the Closing indefinitely, none of the representations and
warranties of Sellers and Phillips set forth in this Agreement shall survive the
Closing. The covenants and agreements of Sellers and Phillips set forth in this
Agreement shall survive the Closing for a period of 12 months following the
Closing Date, except for those covenants and agreements that are required to be
performed after the Closing, which covenants shall survive for a period of
12 months from the date such covenant or agreement is or is required to be fully
performed.
     6. Certain Covenants.
          (a) Actions of HNB National Pending Closing. From the date hereof
through the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, Sellers shall cause HNB National, except as set forth
in this Agreement (a) to conduct its business and operations only in the
ordinary course and consistent with past practice, (b) to use its commercially
reasonable efforts to preserve its business organization intact, and (c) to not
terminate its present executive officers, except for a termination for cause.
Without limiting the generality of the foregoing, prior to the Closing Date
Sellers shall cause HNB National not to, except as expressly contemplated by
this Agreement, without the prior written consent of Phillips, directly or
indirectly do any of the following:
          (i) except to the extent required by applicable Law, amend or
otherwise change the articles of incorporation or bylaws of HNB National;
          (ii) issue or authorize or propose the issuance of, sell, transfer,
pledge or dispose of, grant or otherwise create, or agree to issue or authorize
or propose the issuance, sale, transfer, pledge, disposition, grant or creation
of any additional shares of, or any options, warrants, convertible securities or
other rights of any kind to acquire any shares of, its capital stock or any debt
or equity securities convertible into or exchangeable for such capital stock;
          (iii) purchase, redeem or otherwise acquire or retire, or offer to
purchase, redeem or otherwise acquire or retire, any shares of its capital
stock;
          (iv) materially amend any Material Contract other man in the ordinary
course of business; terminate or fail to renew any Material Contract except for
termination due to the expiration of the term of such Material Contract;
          (v) authorize any new capital expenditures or purchase of fixed assets
which are in excess of $100,000 individually or $500,000 in the aggregate;

10



--------------------------------------------------------------------------------



 



          (vi) except as may be required by applicable Law, Contract or Employee
Plan, (A) increase the compensation or benefits payable or to become payable to,
or enter into or amend any employment agreement with, its directors, officers,
employees or independent contractors, except in the ordinary course of business,
(B) grant any severance or termination pay to any director, officer, employee or
independent contractor, (C) enter into any severance agreement with any
director, officer, employee or independent contractor, except in the ordinary
course of business, or (D) establish, adopt, enter into, terminate, withdraw
from or amend in any material respect or take action to accelerate any rights or
benefits under any collective bargaining agreement, any stock option plan or any
Employee Plan or policy;
          (vii) change any accounting methods, policies, procedures, or
practices, except as may be required by GAAP or applicable Law;
          (viii) acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial equity interest in or a substantial portion of
the assets of, or by any other means, any business or any Person;
          (ix) mortgage or otherwise encumber, subject to any Lien other than
Permitted Liens, or sell, transfer or otherwise dispose of, any of its
properties or assets that are material, individually or in the aggregate, to HNB
National’s business;
          (x) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of HNB National;
          (xi) except for any matter relating to a Tax imposed on Seller Group
on a consolidated, combined or unitary basis, make any material Tax election not
required by Law that could have a continuing effect on HNB National following
the Closing Date, or settle or
compromise any material Tax liability other than in the ordinary course of
business;
          (xii) waive, release, assign, settle or compromise any material rights
or Actions (including any rights under any confidentiality agreement), other
than in the ordinary course of business consistent with past practices;
          (xiii) declare, set aside or pay any dividend or other distribution
payable in cash or in property, on which or with respect to any class of its
capital stock;
          (xiv) materially change the (A) business organization of HNB National,
or (B) method by which brokers, agents and correspondents of HNB National are
compensated (it being agreed that the foregoing does not prohibit HNB National
from terminating the engagement of any brokers, agents or correspondents, or
engaging new brokers, agents and correspondents on terms substantially similar
to agreements currently in effect or extending the term of any existing
agreement);
          (xv) except as required by applicable Law, (A) implement or adopt any
material change in its interest rate and other risk management policies,
procedures or practices, or (B) fail to follow its existing policies or
practices with respect to managing its exposure to interest rate and other risk
(including in respect of underwriting policies);
          (xvi) incur any Debt, other than Deposits but excluding Brokered
Deposits;

11



--------------------------------------------------------------------------------



 



          (xvii) solicit or accept any Brokered Deposits;
          (xviii) purchase, originate, renew or extend any Loan in excess of
$200,000;
          (xix) make any material change in the composition of its investment
securities portfolio, whether held to maturity or available for sale; or
          (xx) authorize any of, or commit or agree to take any of, the
foregoing actions.
(b) Certain Tax Matters.
     (i) Returns and Taxes.
          (A) Returns to be Filed and Taxes to be Paid by Sellers. With respect
to all Taxes for taxable periods ending on or before the Closing Date for which
Tax Returns are required to be filed by HNB National or the Seller Group after
the Closing Date (each a “Seller Return”), Sellers shall timely prepare and file
(or cause to be prepared and filed) all such Seller Returns. Sellers shall be
liable for all Taxes arising from any Tax imposed on HNB National with respect
to any taxable period ending on or before the Closing Date, whether or not shown
on a Seller Return. Phillips agrees to cooperate with Sellers in preparing
Seller Returns, including, without limitation, delivering to Sellers such
information and data concerning HNB National’s business as Sellers may
reasonably request, and, if required by applicable law, executing any such
Seller Returns or other documentation. With respect to the Tax Returns covered
by this paragraph (A), Sellers may be reimbursed for the tax imposed with
respect to HNB National under any tax sharing or similar agreement and if the
amount ultimately due differs from the amount paid under the tax sharing (or
similar) agreement, Phillips will promptly pay to Sellers any excess Tax
liability over the amount paid by HNB National under such tax sharing (or
similar) agreement and Sellers shall pay to Phillips any excess payment under
the tax sharing (or similar) agreement over the Tax liability.
          (B) Returns to be filed and Taxes to be Paid by Phillips. Phillips
shall timely prepare and file (or cause to be so prepared and filed) all Tax
Returns that are required to be filed by HNB National after the Closing Date
other than Tax Returns for the filing of which Sellers have responsibility under
Section 6(b)(i)(A) (each a “Buyer Return”). Phillips shall permit Sellers to
review and comment on any Buyer Return that relates to a Straddle Period and
shall make such revisions to such a return as are reasonably requested. Any such
Tax Returns shall be prepared in good faith in a manner consistent with past
practice of HNB National unless otherwise required by applicable law. Except as
provided in Section 6(b)(i)(A), Phillips shall timely pay (or cause to be paid)
on behalf of HNB National all Taxes that are due and payable for the period
covered by Buyer Returns.
          (C) Straddle Period Taxes. For purposes of this Section 6(b)(i)(C),
the amount of any Taxes attributable to a Straddle Period shall be determined
based upon a hypothetical closing of the taxable year on such Closing Date with
the Closing Date being included in the pre-Closing portion of such Straddle
Period; provided, that the amount attributable to the pre-Closing portion in the
case of any ad valorem Tax shall be equal to the total amount of such Tax
multiplied by a fraction the numerator of which is number of days in the
pre-Closing portion of such Straddle Period and the denominator of which is the
total number of days in such Straddle Period.

12



--------------------------------------------------------------------------------



 



          (D) Transfer Taxes. Phillips and Sellers shall each be responsible for
the payment of one-half of all Transfer Taxes.
     (ii) Tax Cooperation. Phillips and Sellers shall, and shall cause their
respective affiliates and representatives to, reasonably cooperate with each
other in connection with the preparation and filing of Tax Returns and shall
preserve all information, returns, books and records and other documents
relating to any liabilities for Taxes with respect to a taxable period until the
later of the expiration of all applicable statutes of limitation and extensions
thereof, or a final determination with respect to Taxes for such period and
shall not destroy or otherwise dispose of any record without first providing the
other party with a reasonable opportunity to review and copy the same.
     (iii) Controversies. The following provisions shall govern any controversy
or claim related to Taxes.
          (A) Sellers shall have the exclusive authority to control any audit or
examination by any taxing authority, initiate any claim for refund, amend any
Tax Return, and contest, resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of or
relating to any Tax liability of HNB National attributable to the period before
the Closing, and Sellers shall be entitled to any Tax refund relating to such
Taxes provided, however, that Sellers shall provide to Phillips (at Phillips’
expense) reasonable participation rights with respect to so much of any Tax
matter that is reasonably likely to materially affect the Tax liability of
Phillips or HNB National for any taxable period ending after the Closing Date.
Sellers shall not enter into any settlement of, or otherwise compromise, any
such Tax Matter that would bind Phillips or HNB National for any such period
without the prior written consent of Phillips, which consent shall not be
unreasonably withheld, delayed or conditioned.
          (B) Except as provided in Section 6(b)(iii)(A), Phillips shall have
the exclusive authority to control any audit or examination by any tax
authority, initiate any claim for refund, amend any Tax Return, and contest,
resolve and defend against any assessment for additional Taxes, notice of Tax
deficiency or other adjustment of Taxes of or relating to any Tax liability of
HNB National.
     (iv) Carrybacks. Neither of Phillips nor HNB National shall carry back any
net operating loss or other item or attribute from a period beginning on or
after the Closing Date to a taxable period ending on or prior to the Closing
Date, unless such carry back may not be waived.
     (v) Tax-Sharing Agreements. Subject to Section 6(b)(i)(A) above, all
tax-sharing agreements or similar agreements with respect to or involving HNB
National and its Subsidiaries shall be terminated as of the Closing Date and,
after the Closing Date, HNB National and its Subsidiaries shall not be bound
thereby or have any liability thereunder.
     (d) Termination of Commitment. Prior to the Closing Date, Sellers shall
cause HNB National to terminate its commitment to make any loans to Forestar USA
Real Estate Group, Inc., which the Bank presently has through a participation
from Mercantile Bank on a loan participation from Key Bank National Association.
Sellers hereby jointly and severally represent to Phillips that HNB National has
the legal right to terminate such commitment without payment of any fee or other
amount.

13



--------------------------------------------------------------------------------



 



     7. Entire Agreement
     This Agreement constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof and thereof and supersedes all
prior proposals, negotiations, agreements and understandings relating to such
subject matter.
     8. Notices.
     All notices, requests, demands and other communications required or
permitted hereunder shall be in writing:

                 
 
  Phillips:           R. Dean Phillips
Great River Bancshares, Inc.
524 N. 30th Street
Quincy, Illinois 62301
Facsimile: (217) 222-2268
 
                        With a copy (which shall not constitute notice) to:
 
               
 
              Husch Blackwell Sanders LLP
4801 Main Street
Suite 1000
Kansas City, Missouri 64112
Attention: Jason A. Reschly
Telephone: (816) 983-8000
Facsimile: (816) 983-8080
 
                        Mercantile Bancorp or HNB Financial Services:          
      Mercantile Bancorp, Inc.
200 North 33rd St., P.O. Box 3455
Quincy, Illinois 62301-3455
Attention: Chief Executive Officer
Telephone: (217) 214-1226
Facsimile: (217) 223-8938
 
                        With a copy (which shall not constitute notice) to:
 
               
 
              DLA Piper LLP (US) 
500 Eighth Street, NW
Washington, DC 20004
Attention: Michael P. Reed
Telephone: (202) 799-4000
Facsimile: (202) 799-5000


Notices will be deemed to have been duly given (a) three business days after
being mailed by certified or registered United States mail, postage prepaid,
return receipt requested, (b) on the first business day after being sent,
prepaid, by nationally recognized overnight courier that issues a receipt or
other confirmation of delivery, (c) when received (to the extent receipt is
confirmed by telephone) if sent by facsimile transmission or (d) at the time
delivered by hand.

14



--------------------------------------------------------------------------------



 



     9. Severability.
     If any provision of this Agreement shall be held invalid or unenforceable
in whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
other jurisdiction.
     10. Representation by Counsel; Interpretation.
     Mercantile Bancorp and HNB Financial Services on one hand, and Phillips on
the other hand, each acknowledge that such parties have been represented by
counsel in connection with this Agreement and the transactions contemplated
hereby. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and any such right is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
affect the intent of the parties.
     11. Governing Law; Successors and Assigns.
     This Agreement is governed by the laws of the State of Illinois and is
binding upon Mercantile Bancorp, HNB Financial Services and Phillips and their
respective successors and/or assigns and/or heirs and executors, as the case may
be.
     12. Amendment and Modifications.
     This Agreement may be amended, modified and supplemented only by written
agreement among the parties hereto which states that it is intended to be an
amendment, modification, or supplement of this Agreement.
     13. Waiver of Compliance; Remedies.
     Any failure of Mercantile Bancorp or HNB Financial Services, on the one
hand, or Phillips, on the other, to comply with any obligation, representation,
warranty, covenant, agreement or condition herein may be waived in writing by
the other applicable parties, but such waiver or failure to insist upon strict
compliance with such obligation, representation, warranty, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. No failure on the part of any party to exercise or
delay in exercising any right hereunder shall be deemed a waiver thereof, nor
shall any single or partial exercise preclude any further or other exercise of
such or any other right. To the maximum extent permitted by Law, except as
otherwise specifically provided by this Agreement, all rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available under applicable Law.
     14. Expenses.
     The parties agree that all fees and expenses incurred by them in connection
with this Agreement and the Transactions contemplated hereby shall be borne by
the party incurring such fees and expenses, including, all fees of counsel and
accountants.
     15. Assignment
     This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective successors, but
neither this Agreement nor any of the rights,

15



--------------------------------------------------------------------------------



 



interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other parties.
     16. Counterparts.
     This Agreement may be executed by one or more of the parties on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement
to be executed by their respective officers thereunto duly authorized, on the
date first above written.

              MERCANTILE BANCORP, INC.    
 
            By:   /s/ Ted T. Awerkamp              
 
  Name:   Ted T. Awerkamp    
 
  Title:   President and Chief Executive Officer    
 
            HNB FINANCIAL SERVICES, INC.    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            R. DEAN PHILLIPS    
 
            By:   /s/ R. Dean Phillips              
 
  Name:   R. Dean Phillips    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement
to be executed by their respective officers thereunto duly authorized, on the
date first above written.

              MERCANTILE BANCORP, INC.    
 
            By:   /s/ Ted T. Awerkamp              
 
  Name:   Ted T. Awerkamp    
 
  Title:   President and Chief Executive Officer    
 
            HNB FINANCIAL SERVICES, INC.    
 
            By:   /s/ Ronald B. Verdier              
 
  Name:   Ronald B. Verdier    
 
  Title:   President    
 
            R. DEAN PHILLIPS    
 
            By:   /s/ R. Dean Phillips              
 
  Name:   R. Dean Phillips    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement
to be executed by their respective officers thereunto duly authorized, on the
date first above written.

              MERCANTILE BANCORP, INC.    
 
            By:   /s/ Ted T. Awerkamp              
 
  Name:   Ted T. Awerkamp    
 
  Title:   President and Chief Executive Officer    
 
            HNB FINANCIAL SERVICES, INC.    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            R. DEAN PHILLIPS    
 
            By:   /s/ R. Dean Phillips              
 
  Name:   R. Dean Phillips    

 